Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
En el caso de autos los recurridos, maestros de una es-cuela pública, se ausentaron de sus labores docentes para participar en un piquete de protesta que padres, estudian-tes y maestros de otra escuela organizaron para repudiar la manera en que la directora administraba dicha escuela. La protesta fue realizada durante horas de un día, de forma pacífica, en lugares públicos propios para este tipo de actividad.
Por razón de la conducta referida, a los maestros recu-rridos se les hizo un descuento salarial por el día que se ausentaron de sus labores docentes. Además, el Secretario de Educación (en adelante el Secretario) les notificó una amonestación escrita —que se hizo formar parte de sus ex-pedientes de personal— en la cual le indicaba expresa-mente a cada maestro que su participación en el piquete de protesta no sólo constituía “un abandono de servicio”, sino que, además, constituía “una crasa violación” a varias dis-posiciones legales; por lo que el maestro había incurrido, entre otras, en la siguiente conducta flagrante:
(1) conducta desordenada, incorrecta o lesiva al buen nom-bre del Sistema de Educación Pública;
(2) prevaricación, insubordinación, soborno o conducta inmoral.
*857El Secretario también determinó en dicha amonestación que la conducta de cada maestro referido era “altamente repudiable y constituye causa suficiente para su destitución”. Le expresaba asimismo el “más enérgico re-pudio” a la conducta referida, y advertía que si el maestro volvía a incurrir en tal conducta, se tomarían “medidas más severas en su contra”.
La mayoría del Tribunal determina que la doble sanción que el Secretario le impuso a cada uno de estos maestros —el descuento salarial y la amonestación escrita— estuvo justificada y fue razonable. Disiento de este dictamen.
HH
Estoy conforme con lo dispuesto por la mayoría respecto al descuento salarial. No cabe duda de que los maestros recurridos se ausentaron por un día de sus labores docen-tes, por lo que no tenían derecho a recibir paga por servi-cios que no prestaron.
También estimo que el Secretario podía escribirle a es-tos maestros, para indicarles que en la ocasión referida no habían cumplido con su deber de observar los horarios de trabajo, y advirtirles que otras ausencias futuras conlleva-rían sanciones más severas. Ciertamente, las ausencias frecuentes no autorizadas o un patrón de abandono de las labores son causa suficiente para la destitución del em-pleado público. Rodrigo v. Tribunal Superior, 101 D.P.R. 151 (1973); Lebrón v. Junta de Personal, 100 D.P.R. 164 (1971).
Lo que el Secretario no podía hacer era reprochar a los maestros por la naturaleza de la actividad realizada por éstos ni repudiarla oficialmente en los términos en que lo hizo. Para todos los efectos, el Secretario determinó que era ilícita no sólo la ausencia del trabajo, sino el mismo piquete de protesta en el cual los maestros participaron. Tal proceder del Secretario, realizado en su carácter oficial *858como tal, y con un evidente propósito y efecto intimidante, constituyó una actuación gravemente impropia por atentar contra los derechos de expresión garantizados por la Cons-titución del Estado Libre Asociado de Puerto Rico. Veamos.
II
Como hemos señalado antes, nuestra Constitución con-sagra en forma inequívoca la primacía que goza en nuestro país la libertad de expresión y el derecho del pueblo a re-unirse en asamblea pacífica y a pedir al Gobierno la repa-ración de agravios. Mari Brás v. Casañas, 96 D.P.R. 15 (1968). En la Asamblea Constituyente se consignó de modo diáfano que la disposición constitucional sobre la libertad de conciencia, de pensamiento y de expresión garantizaba “ejercitar a plenitud dentro de la más dilatada libertad la totalidad de estos derechos”. (Enfasis suplido.) 4 Diario de Sesiones de la Convención Constituyente 2564 (1952). Como reiteráramos en Aponte Martínez v. Lugo, 100 D.P.R. 282, 285 (1971), citando a Pueblo v. Lastra Charriez, 50 D.P.R. 118, 129 (1936), “[e]l derecho a la crítica fuerte, alerta, severa, apasionada aún, no puede ser restringido. Corresponde a los ciudadanos de un pueblo libre. Es suyo y nadie puede arrebatárselo. Sobre eso no hay duda alguna”.
Ya antes hemos señalado también que por tratarse de derechos fundamentales (los de expresión), estamos obligados “a su más celosa protección”, P.R.T.C. v. Unión Indep. Emp. Telefónicos, 131 D.P.R. 171 (1992); Rodríguez v. Srio. de Instrucción, 109 D.P.R. 251, 255 (1979). También hemos resuelto que los maestros de escuelas públicas tienen dere-cho a ejercer su libertad de expresión y de asociación, aun dentro de los predios escolares, que de ordinario no son lugares preferidos para ello. Rodríguez v. Srio. de Instrucción, supra, págs. 257-258. Tanto más pueden ejercerlos, cuando lo hacen, como sucedió en este caso, durante el día en foros públicos considerados tradicionalmente como los *859sitios por excelencia para la expresión de ideas y para la crítica al Gobierno. Más aún, expresamente hemos re-suelto que dentro de nuestro orden constitucional no es permisible que para ocupar un empleo público, una persona tenga que renunciar al ejercicio de su derecho a la libre expresión. Velázquez Pagán v. A.M.A., 131 D.P.R. 568 (1992).
Claro está, ni siquiera los fundamentales derechos de expresión y de asociación son absolutos. Su plena vigencia y protección presupone que serán ejercitados, respetándose los derechos esenciales de otras personas y los intereses apremiantes de la colectividad, como corresponde en un sistema de libertad ordenada como es el nuestro. Así, pues, los piquetes de protesta no gozan de protección constitucio-nal si se realizan de manera estrepitosa, en horas de la noche y en un área residencial privada. E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436 (1975). Tampoco puede el empleado público utilizar los medios y recursos que su cargo pone a su alcance para adelantar fines político-partidistas, Herminia González v. Srio. del Trabajo, 107 D.P.R. 667 (1978), o para adelantar sus propios intereses laborales en detrimento de la integridad de las funciones gubernamentales, U.N.T.S. v. Srio. de Salud, 133 D.P.R. 153 (1993).
HH HH HH
Ala luz de estos principios, es evidente que el piquete de protesta de los maestros en cuestión, como tal, constituía una conducta claramente protegida por nuestra Constitución. Fue una actividad pacífica, realizada ordena-damente en lugares propios para ello, durante horas del día, y con el propósito de dilucidar un asunto público legítimo. Si bien los maestros se ausentaron de su trabajo para participar en este piquete, ello de por sí no lo conver-tía en una actividad ilícita y repudiable, como la catalogó el *860Secretario. La falta incurrida por los maestros en este caso, de utilizar horas laborables para asistir al piquete, ameritaba el descuento salarial que les fue impuesto. Pero, como fue únicamente una ausencia de un solo día, un evento aislado, claramente diferente de un paro laboral in-definido, el Secretario no tenía autoridad para manchar el expediente personal de estos maestros de la manera fla-grante en que lo hizo, ni para intimidarlos de ese modo con respecto a futuros piquetes de protesta. La amonestación del Secretario, redactada en la manera ya relacionada, constituía un rechazo enérgico no sólo a la ausencia del trabajo, sino también a la libre expresión de ideas y a la crítica del Gobierno. Su amenaza de sanciones más severas no se limitó a futuras ausencias, sino que era extensiva también al ejercicio de los derechos más fundamentales que garantizan nuestra Constitución, que el Secretario está compelido a respetar.
IV
Hay otra vertiente que debe ponderarse en este caso. Uno de los elementos más importantes y fundamentales de nuestra propia Carta de Derechos es la responsabilidad que se le encomienda al sistema de instrucción pública del país de impartir una educación que propenda al fortaleci-miento del respeto de los derechos humanos y de las liber-tades fundamentales. Art. II, Sec. 5 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. Los que formularon nuestra Carta de Derechos pensaron que para asegurar el pleno disfrute de estos derechos y libertades, no bastaba con sujetar al Estado a ellos. Tam-poco bastaba con la celosa protección que los tribunales le brindasen. Para ellos, el logro de tan elevado fin hacía ne-cesario, además, asignarle al sistema de instrucción pú-blica el cometido de impartir una educación que procurase *861inculcar en sus estudiantes el respeto a esos derechos y libertades. La fe en la educación de los autores de nuestra Constitución los llevó, pues, a constituir la instrucción pú-blica en uno de los pilares sobre los cuales erigir una socie-dad auténticamente libre y democrática. Véase J.B. Fuster Berlingeri, Constitucionalismo y Educación, Año XXVII (Núm. 102) Rev. Der. Pur. 321-329 (1988).
A la luz de lo anterior, cabe preguntarse si el logro de la grave encomienda constitucional que se le hace al sistema de instrucción pública puede lograrse cuando su director principal desdeña que los maestros ejerzan sus derechos de expresión. Cabe preguntarse más aún si esa grave enco-mienda puede lograrse cuando los propios maestros han sido castigados e intimidados por ejercer esos derechos.
Lo que se espera de todo un Secretario de Educación, a la luz del entramado constitucional sobre los derechos hu-manos y las libertades fundamentales, no es una conducta autoritaria y represiva, sino precisamente todo lo contra-rio: un proceder ejemplarizante y una altura de miras que propicie el logro de la ingente encomienda que fija la Constitución.
Como en el caso de autos, la amonestación escrita en cuestión no compagina cabalmente con lo que manda y en-carga la Constitución del Estado Libre Asociado de Puerto Rico, disiento del dictamen mayoritario que la avala en su totalidad.